              Case 3:17-cv-03193-VC Document 165 Filed 10/27/20 Page 1 of 2



1
2
3
4
5
6
7
8
9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA
11
12    JAIME JENSEN, On Behalf of Herself            CASE NO.: 3:17-CV-03193-VC
      and All Others Similarly Situated,
13                                                  ORDER GRANTING STIPULATED
                                                    REQUEST FOR ENTRY OF THIRD
14                    Plaintiff,                    AMENDED SCHEDULING ORDER
15                                                                               AS MODIFIED
      v.                                            Judge: Hon. Vince Chhabria
                                                    Ctrm: 4, 17th Floor
16    NATROL, LLC, a Delaware limited
17    liability company,

18                                    Defendant.
19
20
              Having considered the Parties’ Stipulated Request for Entry of Amended Scheduling
21
     Order and good cause appearing, the Court GRANTS the Parties’ Request.
22
              IT IS HEREBY ORDERED THAT the Case Management Order for this case is as
23
     follows and all Parties shall comply with its provisions:
24
                                       Current Deadline          Proposed Deadline
25
           Plaintiff’s Response                                  November 17, 2020
26         Expert Reports
27         Deadline for Expert         November 17, 2020         December 18, 2020
           Depositions
28
                                                                            CASE NO. 3:17-CV-03193-VC
           ORDER GRANTING STIPULATED REQUEST FOR ENTRY OF THIRD AMENDED SCHEDULING ORDER
Case 3:17-cv-03193-VC Document 165 Filed 10/27/20 Page 2 of 2
